                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STARVONNA HARRIS, et al.,                      Case No. 17-cv-00446-HSG
                                   8                     Plaintiffs,                       ORDER DENYING PLAINTIFF’S
                                                                                           MOTION FOR PARTIAL SUMMARY
                                   9              v.                                       JUDGMENT AND GRANTING IN
                                                                                           PART AND DENYING IN PART
                                  10        BEST BUY STORES, L.P.,                         DEFENDANT’S MOTION FOR
                                                                                           SUMMARY JUDGMENT
                                  11                     Defendant.
                                                                                           Re: Dkt. Nos. 141, 143
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are Plaintiff Starvona Harris’s motion for partial summary

                                  14   judgment and Defendant BestBuy Stores, L.P.’s (“Best Buy”) motion for summary judgment or, in

                                  15   the alternative, for partial summary judgment. See Dkt. Nos. 141 (“Harris Mot.”), 143 (“BB

                                  16   Mot.”). Briefing on both motions is complete. See Dkt. Nos. 142 (“Harris Opp.”); 145 (“Harris

                                  17   Reply”); 146 (“BB Opp.”); 148 (“BB Reply”). This Court held a hearing on these motions on

                                  18   January 24, 2019.

                                  19            For the reasons below, the Court DENIES Plaintiff’s motion for partial summary

                                  20   judgment, GRANTS Defendant’s motion for summary judgment as to Harris’s seventh cause of

                                  21   action under the Private Attorneys General Act (“PAGA”) to the extent Harris’s PAGA cause of

                                  22   action is based on “Previous Period Hrs” entries, but DENIES Defendant’s motion for summary

                                  23   judgment as to any purported failure to include social security numbers or employee identification

                                  24   numbers on wage statements.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                            I.   BACKGROUND
                                   1

                                   2             Relevant facts for this motion are undisputed.1 On February 11, 2015, Harris mailed to the

                                   3   California Labor Workforce Development Agency (“LWDA”) and Best Buy a letter concerning

                                   4   potential claims based on Labor Code violations. See Dkt. No. 141-5. The letter stated the

                                   5   following about alleged Section 226 noncompliance:

                                   6                    Pursuant to Labor Code § 226(a), at the time of each payment of
                                                        wages, every employer must provide its employees with an accurate
                                   7                    itemized statement in writing showing . . . gross wages earned . . .
                                                        total hours worked by the employee . . . and the corresponding
                                   8                    number of hours worked at each hourly rate by the employee. On
                                                        information and belief, Best Buy failed to provide such writings and
                                   9                    all of this information to its employees. Among other violations, their
                                                        wage statements do not contain the . . . correct hours worked at each
                                  10                    correct rate of pay, the total hours worked, the correct gross wages
                                                        earned and the correct net wages because (a) they were not timely
                                  11                    paid (or at all) agreed upon wages (including bonuses) and overtime
                                                        wages . . . among other things . . . . [Harris and other employees] were
                                  12                    not able to determine their correct hours worked and compensation
Northern District of California
 United States District Court




                                                        from the wage statements, such that they were required to hire an
                                  13                    attorney and expert to gather and review other documents.
                                  14   Id. at 5–6; see also Harris Mot. at 2–3 (citing this as the relevant language); BB Opp. at 2–3

                                  15   (same). The letter added the following about alleged Section 204 noncompliance:

                                  16                    Pursuant to Labor Code § 204, all wages earned by any person in any
                                                        employment are due and payable twice during each calendar
                                  17                    month. . . . Best Buy violated this code section by not paying to Ms.
                                                        Harris and other former and current nonexempt California employees
                                  18                    all regular and overtime wages . . . .”
                                  19   Dkt. No. 141-5 at 4; see also Harris Mot. at 3 (citing this as the relevant language); BB Opp. at 3

                                  20   (same).

                                  21       II.   LEGAL STANDARD
                                  22             Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  23   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  24   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  25   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is evidence in the

                                  26
                                  27   1
                                         The Court previously set forth this litigation’s extensive procedural and factual history. See Dkt.
                                  28   Nos. 123, 136. This order incorporates those unchanged facts. Here, the Court only discusses
                                       facts and legal standards germane to the pending motions.
                                                                                           2
                                   1   record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id. The

                                   2   Court views the inferences reasonably drawn from the materials in the record in the light most

                                   3   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

                                   4   574, 587–88 (1986), and “may not weigh the evidence or make credibility determinations,”

                                   5   Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other grounds by Shakur v.

                                   6   Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                   7             The moving party bears both the ultimate burden of persuasion and the initial burden of

                                   8   producing those portions of the pleadings, discovery, and affidavits that show the absence of a

                                   9   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the

                                  10   moving party will not bear the burden of proof on an issue at trial, it “must either produce

                                  11   evidence negating an essential element of the nonmoving party's claim or defense or show that the

                                  12   nonmoving party does not have enough evidence of an essential element to carry its ultimate
Northern District of California
 United States District Court




                                  13   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                  14   (9th Cir. 2000). Where the moving party will bear the burden of proof on an issue at trial, it must

                                  15   also show that no reasonable trier of fact could not find in its favor. Celotex Corp., 477 U.S. at

                                  16   325. In either case, the movant “may not require the nonmoving party to produce evidence

                                  17   supporting its claim or defense simply by saying that the nonmoving party has no such evidence.”

                                  18   Nissan Fire & Marine Ins. Co., 210 F.3d at 1105. “If a moving party fails to carry its initial

                                  19   burden of production, the nonmoving party has no obligation to produce anything, even if the

                                  20   nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                  21             “If, however, a moving party carries its burden of production, the nonmoving party must

                                  22   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  23   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

                                  24   Matsushita Elec. Indus. Co., 475 U.S. at 586. A nonmoving party must also “identify with

                                  25   reasonable particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91

                                  26   F.3d 1275, 1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its

                                  27   claim or defense, courts enter summary judgment in favor of the movant. Celotex Corp., 477 U.S.

                                  28   at 323.
                                                                                          3
                                       III.   ANALYSIS
                                   1

                                   2          Harris’s motion contends that the undisputed facts show (1) she properly exhausted

                                   3   PAGA’s administrative notice requirements as to her remaining Section 226(a) and Section 204

                                   4   claims, and (2) Best Buy violated Sections 226(a) and 204. Harris Mot. at 10–18. Best Buy’s

                                   5   motion contends that the undisputed facts show (1) Harris did not properly exhaust PAGA’s

                                   6   administrative notice requirements as to the remaining Section 226(a) and 204 claims, and (2)

                                   7   Harris cannot prevail on any PAGA claim for violations of Section 226(a) based on alleged

                                   8   failures to include proper identifying numbers on wage statements. BB Mot. at 4–6.

                                   9          A.    Harris’s Letter Did Not Provide Adequate Notice of the Remaining Section
                                                    226(a) and 204 Claims
                                  10

                                  11          The Court starts with whether Harris properly exhausted PAGA’s administrative notice

                                  12   obligations, a prerequisite to suit. And because the Court previously dismissed Harris’s PAGA
Northern District of California
 United States District Court




                                  13   claims to the extent they are based on Best Buy’s alleged failure to pay overtime wages, the scope

                                  14   of the remaining PAGA claims is narrow. See Dkt. No. 123 at 20. Harris’s remaining Section

                                  15   226(a) and 204 claims—on which both parties seek summary judgment—are based on Best Buy’s

                                  16   alleged failure to timely approve time entries and adjustments. For example, Harris contends that

                                  17   her wage statement for the February 16, 2014 to March 1, 2014 pay period did not reflect 14.10

                                  18   hours worked. Harris Mot. at 5. On March 1, 2014, Harris made (1) corrective entries for time

                                  19   worked on February 28, 2014, and (2) a manual entry of time worked on March 1, 2014. Id. And

                                  20   Harris’s manager did not approve these entries until after Best Buy exported payroll entries for

                                  21   that pay period, meaning Harris was not paid for those 14.10 hours worked until the following

                                  22   wage statement—for the March 2, 2014 to March 15, 2014 pay period—under a “Previous Period

                                  23   Hrs” entry. Id. at 5–6.

                                  24               i.   PAGA’s Notice Requirements
                                  25          Before bringing a PAGA claim, an aggrieved employee must first exhaust administrative

                                  26   procedures set out in Labor Code Section 2699.3, which includes providing notice to the employer

                                  27   and the Labor and Workforce Development Agency (“LWDA”) “of the specific provisions of [the

                                  28   Labor Code] alleged to have been violated, including the facts and theories to support the alleged
                                                                                        4
                                   1   violation.” Cal. Labor Code § 2699.3(a)(1)(A). The PAGA notice requirement serves a vital

                                   2   informational function:

                                   3                       The evident purpose of the notice requirement is to afford the relevant
                                                           state agency . . . the opportunity to decide whether to allocate scarce
                                   4                       resources to an investigation, a decision better made with knowledge
                                                           of the allegations an aggrieved employee is making and any basis for
                                   5                       those allegations. Notice to the employer serves the purpose of
                                                           allowing the employer to submit a response to the agency, again
                                   6                       thereby promoting an informed agency decision as to whether to
                                                           allocate resources toward an investigation.
                                   7

                                   8   Williams v. Superior Court, 398 P.3d 69, 79 (Cal. 2017) (internal citation omitted).

                                   9          PAGA’s notice requirement demands more than bald allegations of Labor Code violations.

                                  10   See Alcantar v. Hobart Serv., 800 F.3d 1047, 1057 (9th Cir. 2015); Brown v. Ralphs Grocery Co.,

                                  11   239 Cal. Rptr. 3d 519, 528–29 (Ct. App. 2018). Such allegations, however, need not be supported

                                  12   by proof. Williams, 398 P.3d at 79 (“Nothing in Labor Code section 2699.3, subdivision
Northern District of California
 United States District Court




                                  13   (a)(1)(A), indicates the ‘facts and theories’ provided in support of ‘alleged’ violations must satisfy

                                  14   a particular threshold of weightiness, beyond the requirements of nonfrivolousness generally

                                  15   applicable to any civil filing.”). What matters is that the notice provides LWDA and the employer

                                  16   adequate information about the alleged violations so that each may respond in an informed

                                  17   manner. See Alcantar, 800 F.3d at 1057. The notice must allow the LWDA “to intelligently

                                  18   assess the seriousness of the alleged violations.” Id. It must also allow the employer “to

                                  19   determine what policies or practices are being complained of so as to know whether to fold or

                                  20   fight.” Id.

                                  21                 ii.    Harris’s Letter
                                  22          Harris contends that her letter satisfied PAGA’s “minimal” notice requirements. Harris

                                  23   Mot. at 10–13. Relying on Williams—a recent decision of the Supreme Court of California—and

                                  24   a number of district court cases, including Cardenas v. McLane FoodServices, Inc., 796 F. Supp.

                                  25   2d 1246 (C.D. Cal. 2011), Harris believes that the statements excerpted above adequately

                                  26   disclosed her remaining theory of liability to support Section 226 and 204 claims. Id.; see also BB

                                  27   Opp. at 5–10 (“Contrary to Best Buy’s argument, no granular level of detail is required in the

                                  28   PAGA notice because discovery had not yet begun . . . .”). Best Buy contends that although
                                                                                             5
                                   1   Harris’s letter cites the relevant Labor Code sections and sufficiently specifies certain theories of

                                   2   liability, it “does not assert any theory of liability that in any way references the ‘Previous Period

                                   3   Hours’ issue she now seeks to adjudicate in her cross-motion for summary judgment.” BB Mot. at

                                   4   4–5. Best Buy argues that, in context, the portions of Harris’s letter excerpted above only

                                   5   disclosed other theories of liability, and thus neither the LWDA nor Best Buy could have gleaned

                                   6   the pending theory of liability from Harris’s letter. See, e.g., Harris Opp. at 7–8; BB Reply at 4–7.

                                   7          Although PAGA’s notice requirements are not demanding, they are not as “minimal” as

                                   8   Harris suggests. See Harris Mot. at 10. As courts routinely explain, it is not enough for a PAGA

                                   9   letter to assert “a series of legal conclusions.” See Alcantar, 800 F.3d at 1057. And providing

                                  10   notice of one theory of liability does not constitute notice of an alternative theory. See Stoddart v.

                                  11   Express Servs., Inc., No. 2:12-cv-01054-KJM-CKD, 2015 WL 5522142, at *6–7 (E.D. Cal. Sept

                                  12   16, 2015); Bradescu v. Hillstone Rest. Grp., Inc., No. SACV 13-1289-GW (RZx), 2014 WL
Northern District of California
 United States District Court




                                  13   5312546, at *11 (C.D. Cal. Sept. 18, 2014).

                                  14          Harris’s letter undoubtedly provided adequate notice as to some theories of liability, but

                                  15   not as to any theory of liability based on supervisors’ failure to timely approve time entries. In

                                  16   isolation, the language Harris argues represents adequate notice of this theory of liability under

                                  17   Sections 226 and 204—excerpted in full above—arguably amounts to no more than bald

                                  18   assertions of Labor Code violations, which would be insufficient. See Alcantar, 800 F.3d at 1057.

                                  19   More important than the cursory nature of the excerpted language, however, context reveals this

                                  20   language only disclosed no-longer-pending theories of liability. For example, Harris contends the

                                  21   following adequately disclosed the pending theory of Section 204 liability based on alleged

                                  22   failures of supervisors to timely approve time entries: “Best Buy violated [Section 204] by not

                                  23   paying to Ms. Harris and other former and current nonexempt California employees all regular and

                                  24   overtime wages . . . .” Harris Mot. at 3. But the brief’s ellipsis omits the critical language “as

                                  25   described above, which remain unpaid.” See Dkt. No. 141-5 at 4. The theory that was “described

                                  26   above” in the “Factual Background” section was that Best Buy “failed to properly calculate the

                                  27   regular rate of pay used for overtime compensation, as it did not properly include the bonus

                                  28   amount in the regular rate calculations,” and “failed to pay the bonus and overtime premium based
                                                                                          6
                                   1   upon the bonus within the same pay periods it was earned or the subsequent pay period.” Id. at 2.

                                   2          Thus, while Harris’s letter discussed other theories of liability in substantial detail, nothing

                                   3   in it mentions any failure by supervisors to timely approve time edits. Id. at 1–4.2 In context,

                                   4   nothing in Harris’s letter gave the LWDA sufficient information “to intelligently assess” possible

                                   5   Labor Code violations by Best Buy for failure to timely approve time entries. See id. Nor did it

                                   6   provide Best Buy with enough information to determine that Harris was complaining about

                                   7   supervisors’ failure to timely approve time entries, “so as to know whether to fold or fight.” Id.

                                   8          Williams supports this conclusion. There, the Supreme Court of California rejected the

                                   9   proposition that a PAGA notice must contain proof supporting the “facts and theories” specified in

                                  10   the notice. 398 P.3d at 79. But that holding in no way diminished the independent obligation to

                                  11   sufficiently specify “facts and theories.” To the contrary, Williams reaffirmed that PAGA notices

                                  12   must adequately detail “the allegations an aggrieved employee is making and any basis for those
Northern District of California
 United States District Court




                                  13   allegations.” Id. Williams thus stands for the principle that, while a PAGA notice must specify

                                  14   facts and theories, it need not prove those facts and theories. Id. (“Nothing in Labor Code 2699.3,

                                  15   subdivision (a)(1)(A), indicates the ‘facts and theories’ provided in support of ‘alleged’ violations

                                  16   must satisfy a particular threshold of weightiness, beyond the requirements of nonfrivolousness

                                  17   generally applicable to any civil filing.”). Harris’s reliance on Williams is therefore unavailing

                                  18   because nothing in the letter could be reasonably construed as specifying Labor Code violations

                                  19   based on supervisors’ failure to timely approve time entries.

                                  20          Harris’s reliance on Cardenas is similarly misplaced. See Harris Mot. at 11; BB Opp. at

                                  21   5–6. Unlike here, there was no dispute in Cardenas over whether the PAGA notice sufficiently

                                  22   specified labor law violations. Cardenas, 796 F. Supp. 2d at 1260 (“Indeed, MFI does not dispute

                                  23   that [plaintiffs put forward sufficient facts to support their claims of labor violations].”). Rather,

                                  24   the Cardenas defendant sought to restrict plaintiffs’ action to claims on behalf of particular

                                  25   employees identified in the PAGA notice, a limitation the court rejected. Id. at 1259–61. Thus,

                                  26   Cardenas does not support Harris’ position on the central issue here, where the parties dispute

                                  27

                                  28
                                       2
                                        Under similar scrutiny, all other language in Harris’s letter that she now argues disclosed the
                                       pending theory of liability in fact related to—and thus disclosed—other theories of liability.
                                                                                         7
                                   1   whether a PAGA notice meets the threshold requirement of sufficiently specifying facts and

                                   2   theories.

                                   3            B.   Summary Judgment is Not Warranted for Allegations Not Raised in the Second
                                                     Amended Complaint
                                   4

                                   5            Defendant separately seeks summary judgment as to any “alleged failure to include ‘the

                                   6   last four digits of his or her social security number or an employee identification number.’” BB

                                   7   Mot. at 5–6. But as Plaintiff notes, “[t]his is not an allegation in the Second Amended

                                   8   Complaint.” BB Opp. at 10.3 The Court thus DENIES Defendant’s request for summary

                                   9   judgment on this unadvanced claim.

                                  10   IV.      CONCLUSION
                                  11            The Court DENIES Plaintiff’s motion for partial summary judgment, GRANTS

                                  12   Defendant’s motion for summary judgment as to Harris’s seventh cause of action under PAGA to
Northern District of California
 United States District Court




                                  13   the extent Harris’s PAGA cause of action is based on “Previous Period Hrs” entries, but DENIES

                                  14   Defendant’s motion for summary judgment as to any purported failure to include employee

                                  15   identification numbers on wage statements.

                                  16            IT IS SO ORDERED.

                                  17   Dated:      1/28/2019
                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       3
                                        At the hearing on this motion, Best Buy’s counsel acknowledged that summary judgment is not
                                       warranted, or sought, as to allegations not raised in the second amended complaint.
                                                                                          8
